Judgment of conviction reversed on the law and facts as to count *886one of the indictment and count one dismissed, and otherwise judgment of conviction affirmed. Memorandum: The judgment of conviction as to the first count of the indictment should he reversed and the count dismissed on the ground that the quality of proof was not sufficient to establish the guilt of the defendant as to that count beyond a reasonable doubt. Subdivision 2 of section 2460 of the Penal Law is aimed at commercialized rather than individual or isolated acts of prostitution. (People v. Jelke, 1 N Y 2d 321, 327; People v. Draper, 169 App. Div. 479, 484.) There is sufficient proof to support the judgment of conviction as to the other counts which, accordingly, should be sustained. Since the prisoner was sentenced solely on the first count and sentences were suspended on the other counts, further proceedings should be had with respect to the prisoner’s sentence. (See People ex rel. Maurer v. Jackson, 2 N Y 2d 259, 267.) All concur, except Williams, J., who dissents in part and votes to reverse as to count two and to dismiss that count, and otherwise concurs. (Appeal from a judgment of Erie County Court convicting defendant of violations of subdivisions 2, 4, 6 and 8 of section 2460 of the Penal Law.) Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.